Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 09/28/2022. Claims 1-4 are pending for examination.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP’507 (JP S58-85507 U, with English Machine Translation Provided) in view of Kiwaki (JP 2006-151225 A, with English Machine Translation Provided).
Regarding claim 1, JP’507 teaches a tire (Fig. 4) comprising block rows (Fig. 3, Ref. Num. 11) which are arranged in a tire width direction and each of which includes a plurality of blocks (Fig. 3, Ref. Num. 11) defined by main grooves (Fig. 3, Ref. Num. 13) extending in a tire circumferential direction and lateral grooves (Fig. 3, Ref. Num. 14) extending in a tire width direction, wherein the plurality of block rows include inner block rows which are the block rows other than an outermost block row (Fig. 3, Block row on the left side with the largest blocks) located most outwardly in the tire width direction, numbers of the blocks included in the inner block rows increase toward an inner side (Fig. 3, rightmost side) in the tire width direction (Fig. 3, Ref. Num. 11; block rows not including the leftmost row with the largest blocks). However, JP’507 does not teach that the blocks in each of the inner block rows include and auxiliary-groove formed block.
In an analogous art, Kiwaki teaches a tire (Para. [0024]) with a tread pattern comprising tread blocks (Fig. 1, Ref. Num. 20) where each tread block is provided with shallow (auxiliary) grooves (Fig. 1, Ref. Num. 26, 27) that extend in the tire circumferential direction and create an auxiliary groove region on the entire ground contacting surface of the block.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JP’507 with Kiwaki in order to form shallow circumferential grooves across all of the blocks of the tire tread. This modification will reduce the water film generated between the tread surface and the road surface (Kiwaki; Para. [0035]). Since the total land area of the blocks in each block rows decrease toward the inner side of the tire in JP’507 due to the size of the blocks getting smaller and the number of lateral grooves increasing, when auxiliary grooves are added evenly to every block surface, the occupied area will also decrease toward the inner side.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-4 contain allowable subject matter because of the reasons of allowable subject matter in paragraph 14 of the Non-Final Office Action mailed 07/14/2022.

	Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the auxiliary grooves of Kiwaki are taught to be formed on all of the block rows including the outermost block row while the instant claims require the auxiliary grooves to only be located on the inner block rows. The instant claims require that the tire comprises inner block rows where the blocks in each of the inner block rows include an auxiliary formed block; however, there is no recitation preventing the auxiliary grooves being present in the outermost block row and dependent claim 4 does require the outermost block row to have the auxiliary grooves.
Applicant argues that JP’507 in view of Kiwaki does not teach that the occupied areas of the inner block rows decrease towards the inner side. As shown in figure 5 of JP’507, the areas of the blocks in each inner block row gets smaller towards the inner side as the width of the blocks in each row decrease and the number of lateral grooves increase. When the auxiliary grooves of Kiwaki are added to these blocks, the entire area all the blocks in the block rows become the occupied area. As the total area of the blocks decrease towards the inner side of tire, that would also mean that the occupied area decreases towards the inner side of the area as they are the same thing. 
Applicant argues that JP’507 in view of Kiwaki does not teach that the number of blocks included in the inner block rows becomes larger toward the inner side the in the tire width direction. As shown in figure 3 of JP’507, the number of blocks in the inner block row becomes larger towards the inner side (the right side as oriented in figure 3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749